SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
2
TP 10-01923
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF JAVIS TOLEDO, PETITIONER,

                     V                                              ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONAL SERVICES, RESPONDENT.


JAVIS TOLEDO, PETITIONER PRO SE.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (SANIA W. KHAN OF COUNSEL),
FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Oneida County [Bernadette T.
Clark, J.], entered January 25, 2010) to review a determination of
respondent. The determination found after a Tier III hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court